Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 1 of 19




           ATTACHMENT A
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 2 of 19



 1

 2

 3

 4

 5

 6                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                               IN AND FOR THE COUNTY OF KING
 7
        GREGORY SELLMAN, an individual; and
 8      VINCENT NAVARRE, an individual,               No.
                                     Plaintiffs,
 9                                                    COMPLAINT
        v.
 10
        BOEHRINGER INGELHEIM
 11     PHARMACEUTICALS, INC., a Delaware
        corporation; ROBERT KIME, an individual,
 12
                                       Defendants.
 13
               COMES NOW the Plaintiffs, GREGORY SELLMAN and VINCENT NAVARRE, by
 14
        and through their attorneys McGavick Graves, P.S. and John M. Cummings, and for causes of
 15
        action against BOEHRINGER INGELHEIM PHARMACEUTICALS, INC. and ROBERT
 16
        KIME, and states as follows:
 17
                                             I.      PARTIES
 18
               1.1      GREGORY SELLMAN is a resident of King County Washington. He was
 19
        employed by defendant Boehringer Ingelheim, Inc. from 2014 until December 17, 2020.
 20
               1.2      VINCENT NAVARRE is a resident of Pierce County, Washington. He was
 21
        employed by defendant Boehringer Ingelheim from 2017 until March 3, 2021.
 22
               1.3      BOEHRINGER INGELHEIM PHARMACEUTICALS, INC. (BIPI) is a
 23

24 25
        COMPLAINT - 1                                                     MCGAVICK
26 27                                                                      GRAVES
                                                                        A Professional Services Corporation

                                                             1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                 Telephone (253) 627-1181  Fax (253) 627-2247
                 Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 3 of 19



 1      Delaware corporation with its principal place of business in Ridgefield, Connecticut and regional

 2      offices throughout the United States. The facts material to this matter occurred in the State of

 3      Washington.

 4              1.4     ROBERT KIME is a Commercial Business Director for BIPI. Mr. Kime resides in

 5      San Francisco, California.

 6                                   II.    JURISDICAITON AND VENUE

 7              2.1     This Court has jurisdiction over this matter pursuant to RCW 2.08.010.

 8              2.2     A substantial part of the events and omissions giving rise to this claim occurred in

 9      King County, Washington.

 10             2.3     Venue is properly before this Court pursuant to RCW 4.12.020.

 11                                               III.    FACTS

 12             3.1     BIPI is a pharmaceuticals corporation that sells medications to medical providers

 13     throughout the State of Washington.

 14             3.2     Greg Sellman began working for BIPI in 2014. By 2016, Mr. Sellman had risen to

 15     the position of Senior Diabetes Business Manager. In this position, he supervised Diabetes

 16     Business Specialists – BIPI salespeople selling diabetes treatments to medical providers.

 17             3.3     Mr. Sellman was an excellent supervisor. Prior to December 17, 2020, he had

 18     never been disciplined by BIPI or Mr. Kime. His supervisees regularly achieved top metrics at

 19     BIPI, and his salespeople were among the top producing Diabetes Business Specialists in the

 20     company. He regularly advocated for his supervisees to be promoted, and he advocated to protect

 21     their jobs.

 22             3.4     In 2017, Vince Navarre began working for BIPI on a contract basis selling

 23     diabetes medications as a Washington State Diabetes Business Specialist Overlay. In 2018, he

24 25
        COMPLAINT - 2                                                          MCGAVICK
26 27                                                                           GRAVES
                                                                             A Professional Services Corporation

                                                                  1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                      Telephone (253) 627-1181  Fax (253) 627-2247
                 Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 4 of 19



 1      was hired full time as a Diabetes Business Specialist and continued to sell diabetes medications.

 2      At all times relevant to this matter, Mr. Navarre was supervised by Mr. Sellman.

 3             3.5      Mr. Navarre was an excellent employee. He achieved top metrics in the company

 4      on a regular basis, often exceeding sales goals and ranking among the top Diabetes Business

 5      Specialists in the company.

 6             3.6      Mr. Navarre is disabled. Prior to May 2019, he was diagnosed with benign

 7      prostatic hyperplasia (BPH), a disorder which causes him to experience an unpredictable,

 8      sudden, and urgent need to urinate. When he experiences this sudden urge to urinate, he must

 9      quickly find a place to urinate. If he resists or ignores this urge, he can lose bladder control.

 10            3.7      Mr. Navarre treats his BPH with Tamsulosin, a medication developed and

 11     distributed by BIPI as Flomax.

 12            3.8      On May 7 2019, Mr. Navarre conducted an in-person sales call at Pine Family

 13     Practice (the Pine Clinic), a clinic located at 2240 East Lincoln Avenue in Sunnyside,

 14     Washington. The Pine Clinic is located in a rural part of Sunnyside, and the clinic is surrounded

 15     on two sides by a large parking lot. Mr. Navarre parked his car in the northwest corner of the

 16     parking lot facing West, so his car was parallel with the lot’s northern border and perpendicular

 17     to the lot’s western border. He parked in a space away from the clinic’s entrance, leaving more

 18     easily accessible spaces open for patients of the clinic.

 19            3.9      The Pine Clinic parking lot has one entrance: a driveway in the southwest corner

 20     of the lot which opens onto East Lincoln Avenue, beyond which lies a large field. To the West,

 21     the parking lot is bordered by double fence, beyond which is a cow pasture or field. The western

 22     fence on the Pine Clinic side is opaque and steps up progressively higher as it runs North. The

 23     western fence on the field side is transparent chain-link. To the North, the parking lot is bordered

24 25
        COMPLAINT - 3                                                            MCGAVICK
26 27                                                                             GRAVES
                                                                               A Professional Services Corporation

                                                                    1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                        Telephone (253) 627-1181  Fax (253) 627-2247
                   Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 5 of 19



 1      by a tall opaque fence, beyond which is a vacant field and dirt lot. To the East, the parking lot is

 2      bordered by a tall opaque fence. The clinic building sits in the southeast corner of the parking lot.

 3      Landscaping rings the parking lot, but the landscaping is tallest and densest in the northwest and

 4      northeast corners of the parking lot. Attached as Exhibit A are accurate images of the Pine

 5      Clinic as seen from above, from the east, from the south, and from the west, respectively.

 6             3.10     After Mr. Navarre completed his sales call at the Pine Clinic on May 7, 2019, he

 7      returned to his car to begin the three-hour drive back to Western Washington. When he arrived at

 8      his car, he felt the sudden urge to urinate.

 9             3.11     There were no other people in the parking lot when Mr. Navarre felt the sudden

 10     urge to urinate.

 11            3.12     If Mr. Navarre had ignored the urge to urinate, he would likely have lost bladder

 12     control.

 13            3.13     Mr. Navarre did not believe he could get back to the clinic without losing bladder

 14     control.

 15            3.14     Mr. Navarre went to the northwest corner of his car and bent down, pretending to

 16     inspect the tire of his car. From this position, he was surrounded on three sides by opaque

 17     barriers: the opaque fences to the north and west and his car to the south. He was also in the most

 18     densely landscaped portion of the parking lot. To the east, there were no people present in the

 19     parking lot, and the eastern fence was opaque.

 20            3.15     While in this position, Mr. Navarre urinated.

 21            3.16     As Mr. Navarre was urinating, a car came into the parking lot, and the occupant

 22     presumably saw him urinating.

 23            3.17     After urinating, Mr. Navarre returned to his car and drove three hours to his home

24 25
        COMPLAINT - 4                                                          MCGAVICK
26 27                                                                           GRAVES
                                                                             A Professional Services Corporation

                                                                  1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                      Telephone (253) 627-1181  Fax (253) 627-2247
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 6 of 19



 1      in Western Washington.

 2             3.18     A sales representative from another pharmaceutical company told a BIPI

 3      employee someone had seen Mr. Navarre urinate in the Pine Clinic parking lot. This employee

 4      told Mr. Sellman.

 5             3.19     Mr. Sellman promptly consulted with BIPI Human Resources Department and his

 6      Sales Director about the incident. The Human Resources employee reminded Mr. Sellman of Mr.

 7      Navarre’s age and noted that Mr. Navarre may have a medical condition which caused

 8      incontinence.

 9             3.20     Mr. Sellman spoke to Mr. Navarre on May 17, 2019. Mr. Navarre disclosed that

 10     he had BPH and that he could not help the sudden urge to urinate. Mr. Navarre explained that he

 11     made the best decision available to him at the time.

 12            3.21     Mr. Sellman verbally counseled Mr. Navarre pursuant to BIPI’s progressive

 13     discipline policy and later memorialized the counseling session in an email copied to the Sales

 14     Director and BIPI Human Resources.

 15            3.22     As a result of this conversation, Mr. Navarre devised a homemade portable urinal

 16     and brought it with him in the trunk of his car when he went on sales calls.

 17            3.23     On May 29, 2019, Mr. Sellman informed Human Resources of Mr. Navarre’s

 18     disability and explained the Pine Clinic incident.

 19            3.24     In the months that followed, Mr. Sellman and Mr. Navarre continued to excel in

 20     their respective positions. In fact, Mr. Sellman’s entire team excelled at their positions, becoming

 21     one of the top diabetes sales teams in the company.

 22            3.25     In 2020, Mr. Navarre became eligible for a promotion to Executive Diabetes

 23     Business Specialist. By September 2020, he was the Number 2 Diabetes Business Specialist in

24 25
        COMPLAINT - 5                                                          MCGAVICK
26 27                                                                           GRAVES
                                                                             A Professional Services Corporation

                                                                  1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                      Telephone (253) 627-1181  Fax (253) 627-2247
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 7 of 19



 1      the U.S. His year-to-date metric was 127.26% of goal attainment, and he trailed the Number 1

 2      position in YTD Metric percentage by only 2.45%.

 3             3.26     In the September 2020, BIPI reorganized its diabetes sale teams and eliminated

 4      the position of a Diabetes Business Specialist (the “eliminated employee;” pronouns: she/her) on

 5      Mr. Sellman’s team who had received repeated “Below Expectations” ratings. This employee

 6      was deficient in sales and team work skills, business planning, and execution.

 7             3.27     In October 2020, Mr. Navarre was promoted to Senior Diabetes Business

 8      Specialist. Mr. Kime supported the promotion and consulted BIPI Human Resources when

 9      evaluating whether to promote Mr. Navarre. Mr. Kime would later point to Mr. Navarre as an

 10     exemplary employee.

 11            3.28     Mr. Sellman advocated for and supported Mr. Navarre’s promotion in 2020. Mr.

 12     Kime and other leadership at BIPI knew that Mr. Sellman supported Mr. Navarre’s promotion.

 13            3.29     Also in October 2020, the employee who had been eliminated in the September

 14     reorganization interviewed with BIPI in an attempt to be re-hired as a Diabetes Business

 15     Specialist. Mr. Sellman advocated for her re-hire. Mr. Kime, however, refused to re-hire her.

 16            3.30     Two days after the eliminated employee was informed that she would not be re-

 17     hired, she filed a complaint making multiple false allegations about Mr. Navarre. None of these

 18     allegations had anything to do with the Pine Clinic incident.

 19            3.31     BIPI Human Resources employee Teresa LaMalva investigated the eliminated

 20     employee’s complaints.

 21            3.32     Ms. LaMalva interviewed Mr. Sellman on three separate occasions in late October

 22     and early November 2020. During the first interview with Ms. LaMalva, Mr. Sellman indicated

 23     that he had no evidence which would support the eliminated employee’s allegations against Mr.

24 25
        COMPLAINT - 6                                                         MCGAVICK
26 27                                                                          GRAVES
                                                                            A Professional Services Corporation

                                                                 1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                     Telephone (253) 627-1181  Fax (253) 627-2247
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 8 of 19



 1      Navarre. He told her that the eliminated employee’s allegations were news to him.

 2             3.33     During Mr. Sellman’s second interview with Ms. LaMalva, she asked him

 3      whether he had reported the Pine Clinic incident to Human Resources prior to September 2020.

 4      Mr. Sellman indicated he had sent an email on May 29, 2019. He later provided this email to Ms.

 5      LaMalva.

 6             3.34     During Mr. Sellman’s third interview with Ms. LaMalva, she asked him why he

 7      promoted Mr. Navarre and why he gave him a rating of “Above Expectations.”

 8             3.35     By November 2020, Mr. Navarre was ranked Number 1 in the United States

 9      among Diabetes Overlay Representatives at BIPI, and his year-to-date metric was 125.46% of

 10     goal attainment.

 11            3.36     Ms. LaMalva interviewed Mr. Navarre on November 17, 2020. Mr. Navarre

 12     denied all of the allegations made by the eliminated employee.

 13            3.37     Ms. LaMalva concluded that two of the eliminated employee’s allegations against

 14     Mr. Navarre were unfounded.

 15            3.38     On December 17, 2020, Mr. Kime suddenly demoted Mr. Navarre, withdrew all

 16     promotions and awards he had earned for 2020, and informed him that despite his excellent

 17     performance, his end-of-year performance review would be artificially deflated to a “below

 18     expectations overall rating for 2020.”

 19            3.39     The fact that Mr. Navarre urinated in the parking lot of the Pine Clinic – a matter

 20     for which he had already been disciplined and which was a direct symptom of Mr. Navarre’s

 21     disability – was a substantial factor in BIPI’s and Mr. Kime’s decision to demote Mr. Navarre.

 22            3.40     That same day, Mr. Kime terminated Mr. Sellman, alleging that he had withheld

 23     information about the Pine Clinic incident from BIPI. This allegation of withholding information

24 25
        COMPLAINT - 7                                                         MCGAVICK
26 27                                                                          GRAVES
                                                                            A Professional Services Corporation

                                                                 1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                     Telephone (253) 627-1181  Fax (253) 627-2247
                 Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 9 of 19



 1      was BIPI’s sole stated reason for terminating Mr. Sellman.

 2             3.41     Mr. Kime’s claim that Mr. Sellman withheld information was not true. Mr.

 3      Sellman had provided his Sales Director and Human Resources with information about the Pine

 4      Clinic incident as early as May 29, 2019.

 5             3.42     Mr. Sellman was unemployed for approximately six weeks following his

 6      termination. He is now employed in a non-supervisory capacity at another company. Because he

 7      was terminated as a senior supervisor, it is unlikely he will be able to attain a higher level of

 8      responsibility than his current position for the remainder of his career.

 9             3.43     Mr. Navarre continued to outperform his colleagues at BIPI throughout December

 10     2020. He performed better in December 2020 than he had in September 2020. Despite Mr.

 11     Navarre’s performance, Mr. Kime gave him a below expectations overall rating for 2020.

 12            3.44     On January 11, 2021, Mr. Navarre filed a discrimination complaint with

 13     Marquette Wilson in BIPI’s Human Resources Department. Mr. Navarre explained that he had

 14     been deprived of the ability to meaningfully respond to the complaint because he was not

 15     meaningfully involved in the investigation, he was never given the name of the complainant, and

 16     all but one of the allegations were so vague as to make meaningful response impossible. The

 17     complaint requested a complete copy of his personnel file pursuant to RCW 49.12.250.

 18            3.45     Mr. Navarre continued to perform exceptionally. BIPI continued to reap the

 19     benefits of Mr. Navarre’s hard work while Mr. Navarre drew a salary that had been reduced by

 20     his demotion.

 21            3.46     Mr. Navarre was interviewed by Kristina Cronk of BIPI Human Resources

 22     regarding his Complaint of January 11, 2021. During this interview, Mr. Navarre denied the

 23     allegations made against him by the eliminated employee.

24 25
        COMPLAINT - 8                                                           MCGAVICK
26 27                                                                            GRAVES
                                                                              A Professional Services Corporation

                                                                   1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                       Telephone (253) 627-1181  Fax (253) 627-2247
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 10 of 19



 1              3.47    Upon information and belief, Ms. Cronk did not conduct a diligent investigation

 2      of Mr. Navarre’s discrimination complaint. No apparent progress was made on the investigation

 3      for over a month.

 4              3.48    By March 3, 2021, it appeared to Mr. Navarre that BIPI had no intention of

 5      issuing findings about his complaint of discrimination or affording him the rights guaranteed by

 6      RCW 49.121.250.

 7              3.49    On March 3, 2021, Mr. Navarre resigned from BIPI due to BIPI’s poor treatment

 8      of him, discrimination against him on the basis of his disability, and its failure to respond

 9      meaningfully to his January 11, 2021, complaint of discrimination.

 10             3.50    The day after Mr. Navarre resigned, Ms. Cronk contacted Mr. Navarre and asked

 11     to discuss his January 11, 2021 complaint.

 12             3.51    On March 9, 2021, Ms. Cronk acknowledged that Mr. Navarre had been demoted

 13     “based on the behavior observed” at the Pine Clinic in May 2019. She confirmed that BIPI

 14     would have disciplined Mr. Navarre for experiencing the symptoms of his disability even if he

 15     had informed them of his disability before May 2019 and requested accommodation.

 16             3.52    Ms. Cronk claimed that the reason BIPI was punishing Mr. Navarre in 2020 was

 17     “solely” because of Mr. Sellman’s “failure to report the matter to employee relations.”

 18             3.53    Ms. Cronk’s claim that Mr. Sellman failed to report the Pine Clinic incident was

 19     not true.

 20             3.54    Ms. Cronk claimed that the information Mr. Navarre provided during her

 21     February 13, 2021, interview with him “did not differ from the overall facts and findings of the

 22     investigation conducted by Terri LaMalva.” This statement was not true; Mr. Navarre denied all

 23     the allegations made by the eliminated employee.

24 25
        COMPLAINT - 9                                                         MCGAVICK
26 27                                                                          GRAVES
                                                                            A Professional Services Corporation

                                                                 1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                     Telephone (253) 627-1181  Fax (253) 627-2247
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 11 of 19



 1              3.55       Ms. Cronk only provided Mr. Navarre a copy of his personnel file after Mr.

 2      Navarre resigned.

 3                                       IV.    FIRST CAUSE OF ACTION

 4                 Violation of the Washington Law Against Discrimination (49.60 RCW):
                               Disability Discrimination Against Vince Navarre
 5
                4.1        Vince Navarre is disabled.
 6
                4.2        The conduct, acts, and omissions of defendants against Vince Navarre constitute
 7
        discrimination based on the presence of a physical disability in violation of the Washington Law
 8
        Against Discrimination, Chapter 49.60 RCW, including but not limited to the following separate
 9
        courses of conduct: (a) hostile work environment, (b) discrimination in the terms and conditions
 10
        of employment, (c) retaliation, and (d) constructive discharge, and (e) wrongful discharge.
 11
                4.3        As a resultant and proximate cause of the conduct of defendants, Mr. Navarre has
 12
        suffered injuries and damages including economic loss and emotional distress in an amount to be
 13
        proved at trial.
 14
                                       V.      SECOND CAUSE OF ACTION
 15
                   Violation of the Washington Law Against Discrimination (49.60 RCW):
 16                                 Unlawful Termination of Greg Sellman

 17             5.1        The conduct, acts, and omissions of defendants in terminating Greg Sellman’s

 18     employment violated the Washington Law Against Discrimination. Mr. Sellman engaged in

 19     statutorily protected activity, including but not limited to accommodating Mr. Navarre’s

 20     disability, choosing not to punish Mr. Navarre twice for a single incident related to his disability,

 21     and advocating for Mr. Navarre’s promotion in September 2020. He was terminated for failing to

 22     argue against Mr. Navarre’s promotion. His decision to advocate for Mr. Navarre’s promotion

 23     and refusal to advocate for Mr. Navarre’s excessive punishment was a substantial factor in Mr.

24 25
        COMPLAINT - 10                                                          MCGAVICK
26 27                                                                            GRAVES
                                                                              A Professional Services Corporation

                                                                   1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                       Telephone (253) 627-1181  Fax (253) 627-2247
                Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 12 of 19



 1      Sellman’s termination.

 2              5.2        As a resultant and proximate cause of the conduct of defendants, Mr. Sellman has

 3      suffered injuries and damages including economic loss and emotional distress in an amount to be

 4      proved at trial.

 5                                VI.    FOURTH CAUSE OF ACTION
                      Unlawful Termination of Greg Sellman in Violation of Public Policy
 6
                6.1        Washington State has a clear public policy against employers taking adverse
 7
        employment actions against employees based on the presence of a physical disability.
 8
                6.2        Mr. Navarre is disabled.
 9
                6.3        Consistent with BIPI’s progressive discipline policy, Mr. Sellman verbally
 10
        counseled Mr. Navarre after the Pine Clinic Incident and sent an email to Human Resources
 11
        explaining what had happened. When Mr. Navarre did excellent work for BIPI, Mr. Sellman
 12
        advocated for Mr. Navarre’s promotion. Mr. Sellman did not see Mr. Navarre’s disability as a
 13
        reason to deny him a promotion.
 14
                6.4        Defendants terminated Mr. Sellman for failing to oppose Mr. Navarre’s
 15
        promotion. Defendants expected to oppose Mr. Navarre’s promotion solely on the basis of the
 16
        Pine Clinic incident, an incident for which Mr. Navarre had already been punished.
 17
                6.5        Defendants’ actions discourage conduct which is mandated by clear public policy.
 18
                6.6        Defendants claimed reason for terminating Mr. Sellman is false and defendants
 19
        knew it was false.
 20
                                         VII.   FIFTH CAUSE OF ACTION
 21                                                 Wage Theft

 22             7.1        Both defendants were employers of both Greg Sellman and Vince Navarre when

 23     they worked at BIPI.

24 25
        COMPLAINT - 11                                                          MCGAVICK
26 27                                                                            GRAVES
                                                                              A Professional Services Corporation

                                                                   1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                       Telephone (253) 627-1181  Fax (253) 627-2247
                  Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 13 of 19



 1              7.2        Defendants wilfully and with intent to deprive him of part of his wages paid

 2      Vince Navarre a lower wage than the wage they were obligated to pay him by statute, ordinance,

 3      or contract in violation of RCW 49.52.050. The amount of wages unlawfully withheld shall be

 4      proved at trial.

 5              7.3        Defendants wilfully and with intent to deprive him of part of his wages paid Greg

 6      Sellman a lower wage than the wage they were obligated to pay him by statute, ordinance, or

 7      contract in violation of RCW 49.52.050. The amount of wages unlawfully withheld shall be

 8      proved at trial.

 9              7.4        Mr. Navarre and Mr. Sellman are entitled to judgment for twice the amount of the

 10     wages unlawfully withheld by way of exemplary damages, together with costs of suit and a

 11     reasonable sum for attorney's fees pursuant to RCW 49.52.070.

 12                                              VIII. JURY DEMAND

 13             8.1        Mr. Sellman and Mr. Navarre request and demand trial by jury. Mr. Sellman and

 14     Mr. Navarre will file a separate pleading and pay the necessary fee to obtain a jury trial in King

 15     County.

 16                                        IX.     REQUST FOR RELIEF

 17             WHEREFORE, Plaintiffs pray for judgment in their favor against the DEFENDANTS, as

 18     follows:

 19             1. Judgment for each plaintiff in an amount to be proven at trial for all economic and

 20                   non-economic damages.

 21             2. Prejudgment interest for each plaintiff in an amount to be proven at trial.

 22             3. Double damages for unlawfully withheld wages.

 23             4. Recovery of all costs and attorney’s fees incurred herein by each plaintiff

24 25
        COMPLAINT - 12                                                          MCGAVICK
26 27                                                                            GRAVES
                                                                              A Professional Services Corporation

                                                                   1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                       Telephone (253) 627-1181  Fax (253) 627-2247
               Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 14 of 19



 1            5. Judgment jointly and severally against BIPI and Mr. Kime.

 2            6. Such additional relief as this Court deems just and equitable.

 3      DATED this 21st
                   __ day of July, 2021.

 4                                                  MCGAVICK GRAVES, P.S.

 5

 6                                                  By:
                                                          John M. Cummings, WSBA# 40505
 7                                                        Attorneys for the Plaintiffs

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

24 25
        COMPLAINT - 13                                                      MCGAVICK
26 27                                                                        GRAVES
                                                                          A Professional Services Corporation

                                                               1102 Broadway, Suite 500  Tacoma, Washington 98402
28 29
                                                                   Telephone (253) 627-1181  Fax (253) 627-2247
Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 15 of 19




                         Exhibit A
Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 16 of 19
Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 17 of 19
Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 18 of 19
Case 2:21-cv-01105-JCC Document 1-1 Filed 08/17/21 Page 19 of 19
